Citation Nr: 1131978	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  07-03 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial increased rating for scar, right scapula, currently rated 10 percent disabling.

2.  Entitlement to service connection for residuals of partial hysterectomy.

3.  Entitlement to service connection for left breast tumors.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to August 1980, January 1983 to January 1991, and from July 1991 to September 2004.

This matter came to the Board of Veterans' Appeals (Board) from a June 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted entitlement to service connection for scar, right scapula, assigning a 10 percent disability rating, and denied entitlement to service connection for residuals of partial hysterectomy and left breast tumors.  The Veteran testified at a Board hearing in September 2007; the transcript is of record.  These issues were remanded in November 2009.


FINDINGS OF FACT

1.  The Veteran's scar, right scapula, is not manifested by an area or areas exceeding 12 square inches.

2.  The Veteran's scar, right scapula, causes chronic neuropathic pain of the posterior cutaneous thoracic nerve and is manifested by moderate incomplete paralysis of the major extremity.

3.  Hysterectomy was not incurred in service, and the Veteran does not have residuals of hysterectomy related to active duty.

4.  Scar, left breast, is due to excision of left breast mass and lymph node biopsy performed during active service.

5.  Left breast tumors or mass are not currently shown.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for residuals of scar, right scapula, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

2.  The criteria for a separate 10 percent disability rating for posterior cutaneous thoracic nerve pain due to residuals of scar, right scapula, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8519 (2010).

3.  Residuals of partial hysterectomy were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  Scar, left breast, was incurred in active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

5.  Left breast tumors or mass were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in February 2005.  The letter predated the June 2005 rating decision.  See id.  Since the right scapula scar appellate issue (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which the February 2005 VCAA letter was duly sent), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate her claims of service connection, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The June 2005 letter has clearly advised the Veteran of the evidence necessary to substantiate her claims. 

In March 2006, the Veteran was provided with notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite initial inadequate notice provided to the Veteran, the Board finds no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Since the Board concludes below that the preponderance of the evidence is against entitlement to service connection for left breast tumors and residuals of hysterectomy, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot.  As will be discussed below, with regard to the claim for an initial increased rating for scar, right scapula, the Board has determined that a separate compensable rating is warranted for neurological impairment, and the Board has also concluded that service connection is warranted for scar, left breast.  Therefore, any notice deficiency constitutes harmless error (see Bernard, supra), as section 5103(a) notice provisions have been satisfied, and if the veteran so chooses, she will have an opportunity to initiate the appellate process again should she disagree with the effective date assigned for the neurological impairment, and the rating and effective date assigned to the scar, left breast.  

A recent decision from the Court provided additional guidance on the content of the notice that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in claims involving increase compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  In any event, Vazquez-Flores was limited to claims involving increased ratings, and is not applicable to claims, such as the one in this matter, involving an appeal of the initial rating assigned following a grant of service connection.  Moreover, the Court has held that in a claim for an increased initial evaluation after the claim for service connection has been substantiated and allowed, as is the situation in this case, further notice is not required.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the November 2009 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, and VA outpatient treatment records.  Additional service personnel records were associated with the record in March 2010; however, no additional service treatment records were found per a response in March 2010.  The Veteran reported undergoing a partial hysterectomy in 1981 or 1982 at Lawrence and Memorial Hospital.  Per the November 2009 Remand, in February 2010 the Appeals Management Center issued correspondence to the Veteran requesting that she complete a VA Form 21-4142, Authorization and Consent to Release Information, to authorize release of her records.  The Board notes that the Veteran submitted a change of address notice in June 2010; however, there is no indication that the February 2010 correspondence was returned as undeliverable.  The Veteran did not respond with a release, thus VA is unable to obtain any records from Lawrence and Memorial Hospital.  While VA has a duty to assist the Veteran in the development of her claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The law also provides that a claimant for VA benefits has the responsibility to present and support the claim. 38 U.S.C. § 5107(a).  The Board concludes that it has satisfied its duty to assist and in light of the Veteran's failure to respond there is no remaining duty under the VCAA to attempt to obtain the records.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The evidence of record contains VA examinations performed in February 2005 and May 2010 with regard to her scar.  The examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  In April 2011, the Veteran underwent a VA examination with regard to her left breast mass and residuals of hysterectomy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  

Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran's date of claim was in January 2005.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

Pursuant to Diagnostic Code 7801, scars, other than the head, face, or neck, that were deep or that caused limited motion, a 10 percent rating is warranted for area or areas exceeding 6 square inches (39 sq. cm.), and a 20 percent rating is warranted for area or areas exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

The February 2005 VA examination report reflects the Veteran's contentions that she underwent surgery in 1994 due to bilateral arm numbness and in 1995 she underwent another procedure to relieve persistent symptoms on her right.  She reported that the first surgeries went through her armpits with nonpainful stable scars and the second procedure on the right went through her right scapula area.  She reported that the surgery was complicated by a pneumothorax and she has a painful scar area.  She reported that her entire right scapula area is numb and painful to the touch.  On physical examination, the examiner noted a 26 centimeter 'J' shaped scar on right scapula.  The scar was painful and an area on the entire scapula was numb both subjectively and objectively to light touch.  The examiner diagnosed scar, right scapula from residuals of removal of rib with residual painful scar with neuropathic changes.  

At the Board hearing, the Veteran testified that she has a scar under each armpit and that the scars are both painful and tender.  Thus, the Veteran underwent another VA examination in May 2010.  

At the examination, the Veteran reported that she still has pain and numbness in the scapula area with pain in that area when she moves her right shoulder.  She reported that it pulls on the scapula area and hurts.  She denied any shoulder pain.  She denied any symptoms from either scar in each armpit and denied any other scars on her chest wall.  She reported that the scapula scar affects her use of her right shoulder.  She is right hand dominant and reported that she has trouble lifting overhead, getting dressed - putting on shirts, coats with that arm - and she can no longer do yard work.  She denied any limitations on routine daily activities or employment due to scars in her bilateral armpits.  

On physical examination, there was no visible scar on her chest or in the left armpit.  With regard to the right armpit, there was a 8 centimeter linear horizontal scar.  The scar was not painful on examination, there was no skin breakdown, and the scar was superficial.  The scar was not deep.  There was no limitation of motion, nor other limitation of function caused by the scar.  There was no inflammation, edema, or keloid formation.  In the right scapula area, there was a 26 centimeter 'J' shaped scar which was painful to touch.  The scar was vertical and curved toward her side.  The area was approximately 20 x 20 centimeters lateral to the scar and had diminished sensation to the touch.  The scar was painful on examination, but there was no skin breakdown and the scar was superficial.  The scar was not deep and there was no inflammation, edema or keloid formation.  On shoulder forward flexion and shoulder abduction, there was pain in the scapula area from 90 to 100 degrees.  The Veteran could not perform shoulder external rotation/shoulder internal rotation due to pain in scapula area.  The objective evidence of painful motion in scapula area was not in shoulder joint with no shoulder edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Joint was painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use times three.  An x-ray examination showed that the osseous structures, joint spaces and the overlying soft tissues were unremarkable.  The examiner's impression was right armpit scar, asymptomatic with no residual functional impairments; left armpit scar, no visible scar, no residual functional impairments; and, scapula scar on right with moderate residual functional impairments.  There was no visible or palpable tissue loss, and/or gross distortion or asymmetry, and/or any disfigurement due to any of the scars.  The right scapula scar only resulted in range of motion deficits to her right shoulder joint due to pain in her scapula area with shoulder motion and has affected the posterior cutaneous thoracic nerve overlying the scapula causing chronic neuropathic pain.  

Upon review of the entire evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for scar, right scapula and in consideration of the visible right armpit scar in consideration of the "skin" criteria.  The Veteran is currently receiving a 10 percent evaluation (the highest percentage available) under Diagnostic Code 7804, which is for superficial scars that are painful upon examination and 7802, which is for scars, other than head, face, or neck that are superficial and that do not cause limited motion.
 
A 20 percent rating is not warranted per Diagnostic Code 7801 as the area does not exceed 12 square inches (77 sq. cm.).  The May 2010 VA examination report reflects that the Veteran had a 20 x 20 centimeters right scapula scar and an 8 centimeter scar in the right armpit.  

Diagnostic Code 7805 instructs to rate on limitation of affected part.  The Board has given consideration to the diagnostic criteria for the shoulder and arm, specifically 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  The objective findings reflected in the May 2010 VA examination report would not support a compensable disability rating under this rating criteria.  Additionally, the VA examiner stated that the objective evidence of painful motion in the scapula area was not in the shoulder joint and there was no shoulder edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  

The examiner opined that the right scapula scar only resulted in range of motion deficits to her right shoulder joint due to pain in her scapula area with shoulder motion and has affected the posterior cutaneous thoracic nerve overlying the scapula causing chronic neuropathic pain.  In light of the examiner's objective findings of chronic neuropathic pain, the Board has determined that a separate 10 percent disability rating is warranted for moderate incomplete paralysis of the long thoracic nerve, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8519.  While recognizing that the Veteran experienced pain in the scapula area on shoulder forward flexion and shoulder abduction from 90 to 100 degrees, and could not perform shoulder external rotation/shoulder internal rotation due to pain in scapula area, the Board finds that the objective findings do not support a finding of severe incomplete paralysis.  Despite limitations on lifting overhead, getting dressed, and not being able to do yard work, there is no indication that the neurological impairment is severe in nature.  

The Board has considered the application of alternative diagnostic criteria; however, any other diagnostic criteria would not provide a higher rating or are inapplicable to the right scapula scar.  

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds the severity of the Veteran's service-connected right scapula scar and separate rating for neurological impairment are fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Thus, while a disability rating in excess of 10 percent for scar of the right scapula is not warranted, in light of the neurological impairment, a separate 10 percent disability rating is warranted for chronic neuropathic pain.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Residuals of hysterectomy

Service treatment records reflect that the Veteran underwent a partial hysterectomy in 1981 or 1982 at Lawrence and Memorial Hospital; however, as detailed the Veteran has not submitted an appropriate release for VA to obtain such records.  In any event, such hysterectomy was performed subsequent to her 1980 service and prior to her period of active service that began in January 1983.  It is clear that the hysterectomy was not performed during a period of active service.

In April 2011, the Veteran underwent a VA examination.  The Veteran reported that she underwent a hysterectomy for uncontrolled bleeding in 1981 after her boot camp and she acknowledged that she was not in active duty in 1981 but she felt that the hysterectomy should be service-connected because she bled during her boot camp.  Otherwise since the hysterectomy she has had no gynecological issues.  The examiner stated that the Veteran's hysterectomy done in 1981 did not have etiological onset in service and is not related to service.  She has no residual disability due to partial hysterectomy.  The examiner's rationale was that the Veteran had her hysterectomy for fibroid uterus and bleeding (relying on the Veteran's history and history contained within the medical records).  The Veteran claimed that the 1981 hysterectomy was based on the boot camp bleeding episode even though there is no such record.  However, according to the Veteran her baby was taken out by cesarean section at seven and a half months because of her fibroid uterus.  That cesarean section was performed in 1976 per the Veteran prior to active duty or boot camp.  Also there is a documented note regarding menstrual disorder and the Veteran underwent a D & C in 1979 prior to the boot camp or active service.  There is ample objective evidence that the Veteran's hysterectomy was done in 1981, and her fibroid and bleeding problems leading to hysterectomy were prior to her boot camp or national guard entry in 1980.  Concerning the current status, there is no objective or subjective evidence of residuals of the hysterectomy.

As there is no competent evidence of current residuals of hysterectomy, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Notwithstanding the lack of a current disability, the evidence does not support a finding that she underwent the hysterectomy during service or due to her period of service in 1980.  As detailed by the VA examiner, her fibroid and bleeding problems leading to hysterectomy predated boot camp in 1980, and service treatment records are void of any documented bleeding which led to undergoing a hysterectomy the following year.  The opinion of the VA examiner leads to a finding that the Veteran's hysterectomy is less likely than not related to service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  There is no contrary opinion of record.  

The Veteran as a lay person is not competent to offer an opinion on medical causation, and consequently her statements and testimony to that effect do not constitute favorable medical evidence to support the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the Veteran is competent to describe symptoms pertaining to her condition (i.e., that is, symptoms capable of lay observation), relating her gynecological symptoms to a disability that required a hysterectomy is not something she has demonstrated that she has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only competent evidence to support its finding, and as there is no competent evidence of a current diagnosis of residuals of hysterectomy and there is no competent medical evidence to reflect that she underwent a hysterectomy during active service, the preponderance of the evidence is against the claim.

Left breast tumors or mass

Prior to service, the Veteran purportedly sought treatment related to a left breast mass and reported that she had a tumor removed.  Service treatment records reflect that in October 1989, the Veteran sought treatment related to a left breast mass.  The indication was that she had fibrocystic breast disease with changing left upper outer quadrant mass to serial mammography.  Such left breast mass was biopsied and the diagnosis was fibrocystic changes including stromal fibrosis, intralobular fibrosis, adenosis, duct ectasia and microcyst formation, all benign, and lymph 

nodes benign.  A September 2004 clinical record reflects a history of left breast lumpectomy times two, both benign.  Radiographic examination was negative for malignancy.  

In April 2011, the Veteran underwent a VA examination.  The Veteran reported that she underwent removal of benign left breast lump in 1989 and has had no residual problems but she stated that her representative is continuing to pursue the issue.  Upon review of the claims folder and interviewing the Veteran, the examiner characterized the etiology of the scar as excision of left breast mass and lymph node biopsy in October 1989.  On physical examination, the examiner stated that the location of the scar was at the inferolateral edge of the pectoralis major - at the axillary fossa area - at the cooper's suspensory ligament area.  The scar was diagonal superficial and faint from the aging of the scarification process.  The maximum width was less than .3 centimeters and the maximum length was 4 centimeters.  There was no pain on palpation, although the Veteran reported occasional numbness and pulling sensation.  The examiner diagnosed well healed left breast lumpectomy scar.  The examiner opined that the Veteran has no left breast mass and that she has a left axillary scar.  The examiner stated that there is no objective/subjective evidence to show that the scar is posing any functional limitations.  

In light of the objective findings of a 4 centimeter scar due to excision of left breast mass and lymph node biopsy in October 1989, which was during a period of active service, the Board finds that service connection is warranted for scar, left breast.  

Service connection, however, is not warranted for left breast tumors or mass.  As the April 2011 examiner stated, the Veteran does not have a left breast mass, and there is otherwise no medical evidence that the Veteran has a left breast mass due to service, or residuals thereof.  The Board acknowledges the September 2010 VA gynecological evaluation which reflects a breast mass; however, this was in the right breast.  

As there is no competent evidence of a current diagnosis of left breast mass or residuals thereof, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran as a lay person is not competent to offer an opinion on medical causation, and consequently her statements and testimony to that effect do not constitute favorable medical evidence to support the claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the Veteran is competent to describe symptoms pertaining to her condition (i.e., that is, symptoms capable of lay observation), residuals of left breast mass is not such a disability and the Veteran is not competent to make a medical diagnosis of a condition that is medical in nature (i.e., not capable of lay observation).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only competent evidence to support its finding, and as there is no competent medical evidence of a current diagnosis of left breast mass or residuals thereof, the preponderance of the evidence is against the claim, but the Board finds that service connection is warranted for scar, left breast.  






(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a disability rating in excess of 10 percent for scar, right scapula, is denied.

Entitlement to a separate 10 percent disability rating for posterior cutaneous thoracic nerve pain due to residuals of scar, right scapula, is granted, subject to laws and regulations governing payment of VA monetary benefits. 

Entitlement to service connection for residuals of partial hysterectomy is denied.

Entitlement to service connection for left breast tumors is denied.

Entitlement to service connection for scar, left breast, is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


